Citation Nr: 0603558	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-12 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine and diffuse 
mild disc bulge at L4-L5.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from January 1979 to 
January 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran was scheduled for a Travel Board hearing in 
August 2005.  The veteran failed to report for the hearing.  
The veteran has not submitted evidence of good cause for his 
failure to report and has not requested that his hearing be 
rescheduled.  Accordingly, his request for a hearing is 
considered to be withdrawn.  38 C.F.R. § 20.704(d) (2005).


FINDINGS OF FACT

1.  The veteran's degenerative disc disease (DDD) of the 
lumbar spine and diffuse mild disc bulge at L4-L5 is 
manifested by subjective complaints of pain, a limitation of 
motion, muscle spasm, and radiculopathy.

2.  The veteran's DDD of the lumbar spine and diffuse mild 
disc bulge at L4-L5 is not manifested by persistent severe 
symptoms of intervertebral disc syndrome, severe limitation 
of motion, or listing of the whole spine to one side, 
positive Goldthwaite's sign, or abnormal mobility on forced 
motion.


CONCLUSION OF LAW

The criteria for a 20 percent rating for DDD of the lumbar 
spine and diffuse mild disc bulge at L4-L5 have been met.  
38 U.S.C.A. §§ 1155, 5107 (2002); 38 C.F.R. §§ 3.102, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5242, 5243 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was originally granted service connection for 
chronic mechanical low back pain with thoracic scoliosis and 
transitional vertebra in February 1999.  He was assigned a 10 
percent disability rating.

The veteran's current claim for an increased rating was 
received at the RO on September 9, 2002.  The veteran 
submitted private treatment records from several sources in 
support of his claim.

Records from St. Mary's Medical Center show that he was 
treated for complaints of low back pain on several occasions 
between September 2000 and September 2001.

Records from K. Parikh, M.D., show that the veteran was seen 
for evaluation of continued complaints of back pain from 
October 2001 to June 2002.  The veteran complained of pain, 
numbness and tingling in his legs.  The veteran did have good 
results in taking Ultram for his pain.  A magnetic resonance 
imaging (MRI) study from January 2002 was interpreted to show 
DDD with diffuse disc bulge at L4-L5.  This was said to 
indent the thecal sac anteriorly and bulge into the inferior 
aspect of the right neural foramen.  The report said that it 
may abut the right L4 nerve root within the foramen.

The veteran was also seen by C. Gouffon, M.D., on several 
occasions in February 2002.  Dr. Gouffon reported that the 
veteran complained of back pain for the last three years.  It 
had recently become worse with left leg pain.  Dr. Gouffon 
reported that the veteran had good range of motion on the 
initial visit on February 1.  There was mild tenderness to 
fist percussion and no neurovascular deficit in the lower 
extremities and negative straight leg raising.  The veteran 
was given an epidural injection with elimination of his leg 
pain but his back pain increased.  On February 8 the veteran 
was noted to have a nice range of motion but with a little 
pain with extension.  The veteran had a second epidural as 
reported on February 19.  The veteran said that he still had 
back pain.  He also said that both feet were numb on 
occasion; however, Dr. Gouffon said that he doubted that this 
had much to do with the back.  He noted that the veteran 
moved easily and demonstrated an excellent range of motion.  

The veteran was afforded a VA examination in October 2003.  
The veteran complained of pain in his lower back.  He rated 
it as a 7.  He said that it would radiate from his lumbar 
spine up and even into the cervical spine.  The veteran was 
unemployed.  He said that he was laid off from his job.  He 
said that it was hard to find a position because of his back.  
The examiner reported that the veteran had a normal gait.  
There was some tenderness to palpation in the upper lumbar 
and sacral areas.  There was no paraspinal muscle spasm.  The 
range of motion was reported as full flexion, bends, and 
rotation.  The veteran was noted to have a limitation of 
extension to 10 degrees with some mild lumbar pain.  The pain 
did not radiate.  Deep tendon reflexes (DTRs) were reported 
as 2+.  Motor strength was said to be full.  Sensation was 
intact in the lower extremities.  The pertinent diagnosis was 
history of mechanical low back pain as well as DDD of the 
lumbar spine and diffuse mild disc bulge at L4-L5.

The veteran submitted a letter from a R. W. Phelps, M.D., 
dated in March 2003.  Dr. Phelps said that the veteran had a 
history of chronic back pain.  He essentially provided a 
recap of the veteran's recent treatment efforts.  He said 
that the veteran's condition appeared to be chronic and that 
he doubted if it would improve significantly.  He also said 
that the veteran was likely to have some difficulty in 
finding work due to his chronic back pain.

The veteran was afforded a VA examination in August 2003.  
The veteran continued to complain of back pain.  He said that 
he would experience numbness in his lower extremities if he 
sat for any period of time.  He said that he had pain across 
his lumbar area that was constant and rated it as a 7.  He 
reported that he had difficulty sleeping at night and that 
his back pain would wake him.  He said that he was not 
working and that he had difficulty finding a job.  On 
physical examination the veteran was said to have some 
tenderness to palpation in the upper lumbar and thoracic 
areas.  There was no evidence of spasm.  The veteran was 
reported to have a range of motion of full flexion, extension 
to 30 degrees, rotation to the left and right to 30 degrees, 
and lateral bending to the left of 30 degrees and right to 20 
degrees.  The examiner said that the veteran had some pain 
with flexion.  The pain was nonradiating.  The examiner said 
that sensation was intact to light touch in the lower 
extremities and the DTRs were 2+ and brisk.  There was full 
motor strength without any evidence of atrophy in the lower 
extremities.  Straight leg raise testing was positive for low 
back pain.  An X-ray of the lumbar spine was interpreted to 
show degenerative changes without acute bony abnormality.  
The pertinent diagnosis was history of mechanical low back 
pain as well as DDD of the lumbar spine and diffuse mild disc 
bulge at L4-L5.

Associated with the claims file are VA treatment records for 
the period from April 2003 to August 2004.  The records 
reflect several instances of treatment of complaints of back 
pain.  

The veteran was afforded a VA examination in December 2004.  
The veteran again complained of back pain but the examiner 
said the veteran was unable to assign a level of pain.  There 
was no radiation of the pain from the back to the legs and no 
paresthesias or hypoesthesias in the lower extremities.  The 
veteran said he was not working, primarily because of his 
back pain.  The veteran said that sitting for a short period 
of time would aggravate his back pain.  The veteran did not 
have incapacitating episodes involving his back.  The 
examiner reported that the veteran had antalgic movements, 
especially when changing position.  The veteran was noted to 
walk without a limp or other abnormalities.  The examiner 
said that the veteran had considerable paravertebral muscle 
spasm, especially on the right.  He said that it did not 
entirely relax with lateral bending.  The veteran could walk 
on his heels and toes.  The DTRs were said to be present and 
equal in the lower extremities.  The examiner reported that 
the veteran had a range of motion of flexion to 94 degrees, 
extension to 20 degrees, right lateral bending to 20 degrees, 
left lateral bending to 30 degrees, and rotation to the right 
and left to 50 degrees.  He said that the active and passive 
range of motion were approximately equal.  The examiner said 
that pain was the primary limiting factor in range of motion 
in extension and right lateral bending.  Repetitive motion 
did not appreciably change the range of motion and did not 
indicate weakness or fatigue.  The examiner said that the 
veteran did not have any peripheral nerve defects.  He did 
say that the veteran had a mild weakness of the muscles of 
the left lower leg which were about 4/5 compared to the right 
leg.  The diagnoses were DDD and degenerative joint disease 
(DJD) of the lumbosacral spine, and herniated nucleus 
pulposus at L5-S1 with radiculopathy.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

The regulations used to evaluate disabilities of the spine 
were amended twice during the pendency of the veteran's 
appeal.  The first change occurred in August 2002, effective 
as of September 23, 2002, after receipt of the veteran's 
current claim.  The change related to evaluating disabilities 
involving intervertebral disc syndrome (IVDS) under 
Diagnostic Code 5293.  The rating criteria pertaining to 
disabilities of the spine were amended again in August 2003, 
effective as of September 23, 2003.  68 Fed. Reg. 51,454 
(codified at 38 C.F.R. § 4.71a (2005), Diagnostic Codes 5235-
5243 and accompanying notes).  This change amended all of the 
diagnostic codes used to evaluate disabilities of the spine.  
New rating criteria were also implemented.

In evaluating the veteran's claim, the Board must analyze the 
various versions of rating criteria applicable to the 
veteran's claim.  See VAOPGCPREC 7-2003.  

In this case the veteran's back disability was originally 
rated as 10 percent disabling for mechanical low back pain 
under Diagnostic Code 5295 in February 1999.  38 C.F.R. § 
4.71a (2005).  Diagnostic Code 5295 relates to disabilities 
involving lumbosacral strain.  Under Diagnostic Code 5295 a 
40 percent rating is warranted for a severe lumbar strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent rating is assigned when there is muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in the standing position.  A 10 percent 
rating is provided where there is evidence of strain with 
characteristic pain on motion.

The veteran was noted to have considerable paravertebral 
muscle spasm at the time of his last VA examination in 
December 2004.  He also had some limitation of motion by way 
of extension and right lateral bending.  Previous VA exams 
had noted a limitation of extension in October 2002 and lack 
of lateral bending in August 2003.  

In considering the evidence of record and the rating criteria 
the Board finds that a 20 percent rating is warranted for the 
veteran's back disability for muscle spasm on extreme forward 
bending and loss of lateral spine motion under Diagnostic 
Code 5295.  The veteran does not demonstrate a marked 
limitation of forward bending, positive Goldthwaite's sign or 
abnormal mobility on forced motion to justify a 40 percent 
rating.

The Board has also considered the veteran's disability under 
Diagnostic Code 5293 and ratings for IVDS in light of the 
January 2002 MRI results.  Under Diagnostic Code 5293 
pronounced IVDS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief, warrants a 60 percent evaluation.  
Severe intervertebral disc syndrome, with recurring attacks, 
with intermittent relief, warrants a 40 percent evaluation.  

There is no evidence to show that the veteran has sciatic 
neuropathy, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc to warrant a 40 
percent disability rating under Diagnostic Code 5293.  The 
veteran has had subjective complaints of pain radiating into 
both lower extremities.  The veteran was noted to have 
radiculopathy at his December 2004 examination. However, 
there have not been any objective findings to demonstrate any 
loss of motor or sensory function, or atrophy of either lower 
extremity.  

The Board has also considered the veteran's disability 
evaluation under Diagnostic Code 5292 for limitation of 
motion of the lumbar spine.  Diagnostic Code 5292 provides 
for a 20 percent rating where there is moderate limitation of 
motion and a 40 percent rating for severe limitation of 
motion.  The evidence of record clearly demonstrates that the 
veteran does not have a severe limitation of motion of the 
lumbar spine.  

The Board has also considered the veteran's back disability 
under the change in ratings applicable to evaluating 
disabilities involving IVDS effective from September 23, 
2002.  The veteran does not have a neurologic component to 
his disability that would warrant assignment of a separate 
rating.  Further, he does not suffer from any incapacitating 
episodes to warrant a disability rating under the new 
criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  

Finally, the Board has evaluated the veteran's disability 
under the change in regulations effective from September 23, 
2003.  The amended regulations established new diagnostic 
codes for the various spine disabilities and are codified at 
38 C.F.R. § 4.71a (2005).  Other than a disability involving 
IVDS, the different disabilities are evaluated under the same 
rating criteria.  The new diagnostic codes are as follows:

Diagnostic Code 5235, Vertebral fracture 
or dislocation; Diagnostic Code 5236, 
Sacroiliac injury and weakness; 
Diagnostic Code 5237 Lumbosacral or 
cervical strain; Diagnostic Code 5238 
Spinal stenosis; 
Diagnostic Code 5239 Spondylolisthesis or 
segmental instability;  
Diagnostic Code 5240 Ankylosing 
spondylitis; Diagnostic Code 5241 Spinal 
fusion;  
Diagnostic Code 5242 Degenerative 
arthritis of the spine (see also 
diagnostic code 5003); 
Diagnostic Code 5243 Intervertebral disc 
syndrome.

Under the new general rating formula for diseases and 
injuries of the spine, (For diagnostic does 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 100 
percent evaluation is warranted where unfavorable ankylosis 
of the entire spine.  A 40 percent evaluation will be 
assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 30 percent rating is for 
consideration where forward flexion of the cervical spine is 
15 degrees or less, or favorable ankylosis of the entire 
cervical spine.  38 C.F.R. § 4.71a (2005).

In addition, several notes outline addition guidance for 
applying the new rating formula. 

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability. 

The Board notes that Plate V provides a pictorial of the 
normal range of motion for the cervical and thoracolumbar 
spine.   See 38 C.F.R. § 4.71a, Plate V (2005).

The veteran's disability involves the lumbar spine.  
Accordingly, the 30 percent rating under the general criteria 
is not for application as he does not have a service-
connected disability involving the cervical spine.

The 40 percent rating is also not warranted.  The veteran's 
forward flexion is not limited to 30 degrees or less and 
there is no evidence of ankylosis.  

Finally, the veteran has not been diagnosed with associated 
objective neurologic abnormalities or found to have 
incapacitating episodes to warrant consideration of a 
separate rating under those aspects of the amended criteria 
for disabilities involving IVDS.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 
(2005).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  

In this case, the Board has determined that the veteran's 
disability warrants a 20 percent rating based on his 
limitation of motion, muscle spasm, and complaints of pain.  
There is no objective evidence of record to show that he 
suffers from any weakened movement, excess fatigability, 
incoordination, swelling, deformity, or atrophy of disuse.  
His pain on movement has been noted and is contemplated in 
his 20 percent rating.  Therefore, there is no basis to 
consider the assignment of an increased rating under DeLuca 
or 38 C.F.R. §§ 4.40 and 4.45.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
rating in excess of 20 percent for the veteran's DDD of the 
lumbar spine and diffuse mild disc bulge at L4-L5.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)).  VA has issued final 
regulations to implement these statutory changes, codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  He has provided the necessary 
information to complete his application for an increased 
rating.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp 2005).  In those cases where notice 
is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b), details the 
procedures by which VA will carry out its duty to assist by 
way of providing notice.

The veteran submitted his claim for an increased rating in 
September 2002.  The veteran was advised as to what was 
needed to substantiate his claim for an increased rating.  He 
was also advised what he could do to support his claim and 
what the RO had done in developing his claim at that point.  

The RO wrote to the veteran in January 2004.  The letter was 
in reference to several other issues pending at that time, 
although the RO did advise the veteran that he had previously 
been provided with information regarding his increased rating 
claim for the issue on appeal.

Finally, the RO wrote to the veteran in July 2005.  He was 
informed of what VA would do to assist him in developing his 
claim.  The veteran was informed of what he was responsible 
for in supporting his claim.  The veteran was also advised to 
submit any evidence that he had.  He also was informed of the 
evidence of record at that time.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  He has been 
provided with notice of what VA would do in developing his 
claim and what he needed to do.  The veteran was asked to 
submit evidence that he had in support of his claim.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.  

The veteran was afforded multiple VA examinations.  Private 
and VA records were obtained and associated with the claims 
file.  The veteran submitted several statements in support of 
his claim.  The veteran was scheduled for a VA Travel Board 
hearing but failed to report.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the spirit and the intent of the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e) (2005).


ORDER

A 20 percent evaluation for a DDD of the lumbar spine and 
diffuse mild disc bulge at L4-L5 is granted, subject to 
regulations governing the payment of monetary benefits.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


